ADAMS, Circuit Judge,
dissenting.
In this case we are called upon to interpret a standard promulgated by the Secretary of Labor under the Occupational Safety and Health Act (OSHA) which prohibits exposure of live electrical connections on overhead cranes “to accidental contact under normal operating conditions.” Despite determinations by the Secretary of Labor and the Occupational Safety and Health Review Commission (OSHRC) to the contrary, the majority concludes that the regulation at issue should not be construed to protect maintenance workers. From this conclusion, I respectfully dissent.
A.
On August 19, 1974, the Secretary of Labor issued a citation against Bethlehem Steel Corporation alleging, inter alia, a violation of 29 C.F.R. § 1910.179(g)(2)(i).1 According to the citation, the failure to cover 250-volt resistor banks located immediately adjacent to narrow walkways of two of Bethlehem’s overhead cranes violated the regulation by exposing employees to danger of accidental contact with the resistor banks. On July 5, 1975, an Administrative Law Judge sustained the citations, and imposed a $55 fine,
The Administrative Law Judge found: There is evidence in the record which establishes that employees of the respondent are exposed to the hazard of accidental contact with the resistor banks while the cranes are performing their normal functions. Mr. Pillock testified that when he is “trouble shooting” he is on the bridge walkway while the crane is performing normally and during this time he is close to the resistor banks. Mr. Johnson, who is in the business of inspecting cranes, testified that cranes can perform as usual during maintenance inspections. When a new operator is being broken in, there are two operators in the cab and one of the operators could use the walkway to get in and out of the cab while the crane is operating and the resistor banks energized.2
Such exposure, he held, violated § 1910.-179(g)(2)(i).3
*163■ By an equally divided vote, OSHRC affirmed the decision by the Administrative Law Judge.4 Commissioner Cleary supported the reasoning in the Administrative Law Judge’s opinion, while Commissioner Moran would have reversed on the ground that the regulation does not apply to maintenance employees. The present appeal followed.
After the decision by the Commission, but before oral argument in this Court, however, OSHRC had occasion to examine the applicability of (g)(2)(i) with a full complement of Commissioners. In Secretary v. United States Steel Corp.,5 Commissioner Moran again adopted the stance that (g)(2)(i) does not protect maintenance workers. Commissioner Cleary and Chairman Bamako both rejected this" position.
Chairman Bamako’s lead opinion in United States Steel held that “Whenever the crane is used in its regular production activities . . . it is used in a normal operating condition.”6 Thus, maintenance workers who perform their tasks while the crane is utilized in production are protected by the standard. In addition, Chairman Bamako held that when workers use the cranes to change light bulbs, the cranes are in “normal operating condition.”7 The opinion of Commissioner Cleary went still further in extending the protection provided by this regulation. He would have held that “normal operating conditions” are those “which occur on a regular or recurring basis,” including regular maintenance.8
In the Budd Company v. OSHRC9 the Court reviewed a determination by the OSHRC that employers are not required to bear the expense of safety shoes that are mandated by OSHA regulations. We affirmed the Commission’s reading of the regulations, stating:
[T]he agency’s interpretation of a regulation “is deemed of controlling weight as long as it is one of several reasonable interpretations . . . even though the chosen exegesis may not appear quite as reasonable as some other construction” Roy Bryant Cattle Co. v. United States, 463 F.2d 418, 420 (5th Cir. 1972).10
Two of the three OSHRC Commissioners have now adopted the position that maintenance workers may be covered by (g)(2)(i). A majority of OSHRC has thus rejected the interpretation which this panel adopts. Yet Budd should defer to OSHRC’s determination, so long as it is a reasonable reading of the regulation at issue. Nonetheless, in affirming a proposition espoused by a minority of OSHRC, the majority of this panel fails to demonstrate that the alternative selected by the agency is an unreasonable one.11
*164C.
The record in this proceeding contains testimony that maintenance and “troubleshooting” on the cranes occurred on a regular basis. Indeed, one witness testified that he performed maintenance work on one of the unguarded cranes every day that the crane was in operation. Thus, it would not seem to stretch the limits of language to classify such maintenance work as part of the “normal” operation of the cranes. Chairman Bamako, however, adopted the position that “operation” of a crane includes only the performance of its regular production functions. Under this view, when a crane is taken out of production, it is no longer “in operation”. Since such an interpretation is not unreasonable, it is entitled to deference. Here the Administrative Law Judge found that exposure to live electrical connections occurred during production both when there was “trouble-shooting” by maintenance employees, and when new drivers were being trained. Neither of these operations is, on its face, so unforeseeable as to fall outside of a reasonable definition of “normal operating procedures.”
In contrast, the majority apparently holds that any time a maintenance person is present, the crane is no longer in “normal operation.” But the language of the standard affords no basis for such a conclusion. Rather, the regulation at issue does not distinguish between maintenance and non-maintenance employees, and thus the type of employee subject to danger does not provide a reasonable criterion for determining the extent of the regulation’s coverage. While maintenance procedures that involve “disconnecting various safety features which are in effect during ‘normal’ operation” 12 might reasonably be excluded from the regulation, the Administrative Law Judge found that:
Such is not the situation in the instant case. Except for work on the resistors, all of the necessary inspection and maintenance work would be performed with the resistor banks covered.13
The text included within the four corners of the regulation thus provides no warrant for excluding maintenance employees from its protection. Nor, in my opinion, do the policies of OSHA supply justification for such a reading. The thrust of OSHA was “to assure so far as possible every working man and woman in the nation safe and healthful working conditions.”14 In light of this Congressional purpose a reasonable interpretation of the regulation which safeguards a broader class of workers would seem preferable to a reading which leaves more workers exposed to hazard.15
*165It is true, as the majority notes, that the Secretary of Labor is empowered to amend the standard so as to comprehend maintenance employees explicitly. But it is equally true that the employers are free to petition the Secretary to exclude maintenance workers.16 The significant question is who should bear the burden of ambiguity pending clarification. Before us is a record that discloses a danger that employees working 35 to 45 feet above the ground will be shocked by uncovered electrical connections. The evidence in the record does not demonstrate that covering such connections would constitute a major financial or practical burden for the employers. Under such conditions, it does not seem appropriate to reverse a reasonable administrative determination that would protect the employees.

. The standard, under the general heading of “Overhead and gantry cranes,” provides:
(2) Equipment, (i) Electrical equipment shall be so located or enclosed that live parts will not be exposed to accidental contact under normal operating conditions.
Bethlehem did not contest two other violations alleged in the August 19, 1974 citation.


. 54a-55a.


. Although the majority states (p. 161) that “When a repairman is undertaking maintenance operations, the crane is not being used for its intended purpose of lifting and moving heavy objects,” I do not understand them to hold that the Administrative Law Judge’s finding was unsupported by substantial evidence. Such a holding would not take account of the testimony of John Pillock, an electrical maintenance worker, that he has done maintenance and troubleshooting on both cranes while they are in production (126a, 146a, 150a-151a), and *163of Blair Ritchey, Bethlehem’s supervisor, that from time to time, such trouble shooting and maintenance work coincides with production. (300-301a, 303a, 304a)


. The Commission consisted of Chairman Barnako, and Commissioners Cleary and Moran. Chairman Bamako disqualified himself from consideration of this case.


. OSAHRC Docket No. 10825, 5 OSHC 1289 (April 25, 1977).


. Id. at 1297.


. Id.


. Id. at 1301.
The majority makes reference to Secretary v. Wheeling-Pittsburgh Steel Corp., 5 OSHC 1495 (May 1977). While that case concerned the same standard at issue here, the Commission’s ratio decidendi was that the regulation did not apply to the particular cranes in question. The Commission refrained from any interpretation of the scope of the protection afforded to workers on cranes covered by the regulation.
Bethlehem’s attempt to invoke the rationale of Wheeling-Pittsburgh for the first time on appeal would appear to be barred by 29 U.S.C. 660(a). See Keystone Roofing Co. v. OSHRC, 539 F.2d 960 (3d Cir. 1976).


. 513 F.2d 201 (3d Cir. 1975).


. 513 F.2d at 205.


. The majority distinguishes Budd on the ground that “we do not have an authoritative agency interpretation to assist us.” p. 7. While it is true that the opinions of the Commissioners in United States Steel present a spectrum of views, it seems that Chairman Bamako’s opinion is an “authoritative agency interpretation.” First, it determined the outcome of the U.S. Steel case. More importantly, given the positions of Commissioners Cleary and Moran, it will authoritatively determine *164future cases, unless reversed by a court of appeals. In cases involving maintenance work while the crane is in production or where the exposure to hazard takes place in the course of changing light bulbs, Chairman Bamako will be supported by Commissioner Cleary. In other cases, he will be supported by Commissioner Moran.
Where, in addition, the protection extended by Chairman Bamako’s opinion has the support of the Secretary of Labor, who promulgated the regulation, it seems that Budd Co. places a heavy burden on any one who would attempt to overturn the Commission’s determination.


. Majority opinion p. 161.


. 58a.


. 29 U.S.C. 651.


. 29 U.S.C. § 655(a), under which the standard here at issue was promulgated, provides that “In the event of conflict among [national consensus] standards, the Secretary shall promulgate the standard which assures the greatest protection of the safety or health of the affected employees.” It seems that a corollary to such mandate is that in the case of a national consensus standard subject to more than one reasonable interpretation, the Secretary and the courts are adjured to adopt the more protective reading.
The majority describes the prospect of a maintenance person being shocked by exposed resistors as “unlikely and unforeseen.” In view of the testimony, which was credited by the Administrative Law Judge, that one maintenance man had been shocked by a resistor bank between 20 and 25 times in the year before the hearing (53a), such a characterization of the hazard of being shocked by resistor banks would not seem to be tenable. In addition, there is testimony in the record that employees other than electrical maintenance workers used the walkways while the resistor banks were energized — albeit in violation of Bethlehem’s regulations. (135a-136a)


. 29 U.S.C. § 655(b)(1) provides:
Whenever the Secretary, upon the basis of information submitted to him in writing by an interested person . . . determines that a rule should be promulgated' [he may initiate procedures for promulgating such a regulation].
In addition, under § 655(d), “Any affected employer may apply to the Secretary for a rule or order for a variance from a standard promulgated under this section.”